IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1441
                             Filed October 14, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BENNIE LENOIR,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Des Moines County, Mark Kruse,

District Associate Judge.



      A defendant appeals his sentence. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Martha Trout, Assistant Attorney

General, Amy Beavers, County Attorney, and Justin Stonebrook, Assistant

County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       Bennie James Lenoir pled guilty to being absent from custody, a violation

of Iowa Code section 719.4(3) (2013). The district court sentenced him to 364

days in jail. On appeal, Lenoir contends the sentencing court only relied on his

criminal history in sentencing him and “did not consider any mitigating

circumstances or chances at reform.”

       The court stated its reasons for the sentence as follows:

       All right. Again, the facts of this case, as I think are already stated
       by counsel, is you were being held in jail and on a substantial bond
       on very serious offenses. A district court judge gave ya a huge
       break by granting a furlough, and you just—blew it off. Totally blew
       it off. And I believe you weren’t found until May, and this happened
       in November. Your initial appearance in this case was in May. And
       I believe you just went to trial yesterday, were found guilty—
               Lenoir: Yes, sir.
               The Court: —on very serious charges again.
               And the Court is aware you have a very lengthy prior
       criminal record. For those reasons, the sentence of the Court will
       be 364 days in jail. Mittimus to issue immediately, credit for any
       time served, to run consecutive to any other sentence you’re
       serving.

       We discern no abuse of discretion in this statement. State v. Grandberry,

619 N.W.2d 399, 401 (Iowa 2000). The court considered the circumstances of

Lenoir’s crime in addition to his criminal history and, in particular, the fact Lenoir

was afforded a furlough opportunity, which he abused by absconding for six

months.    The court was also privy to mitigating circumstances, which were

discussed by Lenoir and his attorney, but the court had no obligation “to

specifically acknowledge each claim of mitigation.”        See State v. Boltz, 542

N.W.2d 9, 11 (Iowa Ct. App. 1995).
                                       3


      Having concluded the district court did not abuse its discretion in

sentencing Lenoir, we affirm his sentence for being absent from custody.

      AFFIRMED.